FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



QIANGQIANG CHEN,                                  No. 08-71551

               Petitioner,                        Agency No. A099-961-932

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Qiangqiang Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

(“IJ”) decision denying his application for asylum and withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Gu v. Gonzales, 454 F.3d 1014, 1018-19 (9th Cir. 2006), and we deny the petition.

      Substantial evidence supports the IJ’s conclusion that Chen’s experiences in

China, including the mistreatment he suffered during his detention and the

imposition of a daily reporting requirement did not rise to the level of persecution.

See id. at 1020-21. The record supports the IJ’s denial of Chen’s asylum claim,

because Chen failed to establish an objectively reasonable fear of future

persecution in light of the fact that his similarly situated father lives in China

unharmed. See Aruta v. INS, 80 F.3d 1389, 1395 (9th Cir. 1996).

      Because Chen did not establish eligibility for asylum, it necessarily follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                            2                                        08-71551